Execution Version
Workiva Inc.
1.125% Convertible Senior Notes due 2026
_____________________________________________________________________________________________
Purchase Agreement
August 13, 2019
Goldman Sachs & Co. LLC
SunTrust Robinson Humphrey, Inc.


as representatives of the several Initial Purchasers named in Schedule I hereto


c/o Goldman Sachs & Co. LLC
200 West Street
New York, New York 10282-2198


c/o SunTrust Robinson Humphrey, Inc.
3333 Peachtree Road, 11th Floor
Atlanta Georgia 30326
Ladies and Gentlemen:
Workiva Inc., a Delaware corporation (the “Company”), proposes, subject to the
terms and conditions set forth in this agreement (this “Agreement”), to issue
and sell to the purchasers named in Schedule I hereto (the “Initial
Purchasers”), for whom you are acting as representatives (the
“Representatives”), an aggregate of $300,000,000 principal amount of the 1.125%
Convertible Senior Notes due 2026 (the “Firm Securities”) and, at the election
of the Initial Purchasers, up to an aggregate of $45,000,000 additional
aggregate principal amount of such 1.125% Convertible Senior Notes due 2026 (the
“Optional Securities”). The Firm Securities and any Optional Securities that the
Initial Purchasers elect to purchase pursuant to Section 2 hereof are
collectively called the “Securities.” The Securities will be convertible into
cash, shares of the Company’s Class A common stock, par value $0.001 per share
(such shares, the “Underlying Common Stock” and such common stock, the “Common
Stock”), or a combination of cash and Common Stock, at the Company’s election,
as set forth in the Pricing Disclosure Package and the Offering Memorandum (each
as defined below).
1.Representations and Warranties. The Company represents and warrants to, and
agrees with, each of the Initial Purchasers that:
(a) Incorporation of Documents by Reference. A preliminary offering memorandum,
dated August 12, 2019 (the “Preliminary Offering Memorandum”), and an offering
memorandum, dated August 13, 2019 (the “Offering Memorandum”), have been
prepared in connection with the offering of the Securities and shares of the
Underlying Common Stock, if any, issuable upon conversion thereof. The
Preliminary Offering Memorandum, as amended and supplemented immediately prior
to the Applicable Time (as defined in Section 1(b)), is hereinafter referred to
as the “Pricing Memorandum”. Any reference to the Preliminary Offering
Memorandum, the Pricing Memorandum or the Offering Memorandum shall be deemed to
refer to and include all documents filed with the United States Securities and
Exchange Commission (the
1

--------------------------------------------------------------------------------



“Commission”) pursuant to Section 13(a), 13(c), 14 or 15(d) of the United States
Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or prior to
the date of such memorandum and incorporated by reference therein and any
reference to the Preliminary Offering Memorandum or the Offering Memorandum, as
the case may be, as amended or supplemented, as of any specified date, shall be
deemed to include (i) any documents filed with the Commission pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act after the date of the
Preliminary Offering Memorandum or the Offering Memorandum, as the case may be,
and prior to such specified date and (ii) any Additional Issuer Information (as
defined in Section 5(f)) furnished by the Company prior to the completion of the
distribution of the Securities; and all documents filed under the Exchange Act
and so deemed to be included in the Preliminary Offering Memorandum, the Pricing
Memorandum or the Offering Memorandum, as the case may be, or any amendment or
supplement thereto are hereinafter called the “Exchange Act Reports” (provided
that where only sections of such documents are specifically incorporated by
reference, only such sections shall be considered to be part of the “Exchange
Act Reports”). The Exchange Act Reports, when they were or are filed with the
Commission, conformed or will conform in all material respects to the applicable
requirements of the Exchange Act and the applicable rules and regulations of the
Commission thereunder; and no such documents were filed with the Commission
since the Commission’s close of business on the business day immediately prior
to the date of this Agreement and prior to the execution of this Agreement,
except as set forth on Schedule II(a) hereof. The Preliminary Offering
Memorandum or the Offering Memorandum and any amendments or supplements thereto
and the Exchange Act Reports did not and will not, as of their respective dates,
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to any statements or
omissions made in reliance upon and in conformity with information furnished in
writing to the Company by an Initial Purchaser through the Representatives
expressly for use therein, which information is limited to the information set
forth in Section 9(f);
(b) Accurate Disclosure. For the purposes of this Agreement, the “Applicable
Time” is 5:30 p.m., New York City time, on August 13, 2019 or such other time as
agreed by the Company and the Representatives; the Pricing Memorandum as
supplemented by the information set forth in Schedule III hereto, taken together
(collectively, the “Pricing Disclosure Package”) as of the Applicable Time, did
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and each Company
Supplemental Disclosure Document (as defined in Section 6(a)(i)) listed on
Schedule II(b) hereto and each Permitted General Solicitation Material (as
defined in Section 6(a)(i)) listed on Schedule II(d) hereto) does not conflict
with the information contained in the Pricing Memorandum or the Offering
Memorandum and each such Company Supplemental Disclosure Document and Permitted
General Solicitation Material, as supplemented by and taken together with the
Pricing Disclosure Package as of the Applicable Time, did not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to statements or omissions made in a
Company Supplemental Disclosure
2

--------------------------------------------------------------------------------



Document or Permitted General Solicitation Material in reliance upon and in
conformity with information furnished in writing to the Company by an Initial
Purchaser through the Representatives expressly for use therein, which
information is limited to the information set forth in Section 9(f);
(c) No Material Adverse Change in Business. Neither the Company nor any of its
subsidiaries has sustained since the date of the latest audited financial
statements included in the Pricing Memorandum any material loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the Pricing
Memorandum; and, since the respective dates as of which information is given in
the Pricing Memorandum, there has not been (i) any change in the capital stock,
partnership interests or membership interests, as applicable (other than the
issuance or grant of securities pursuant to employee equity incentive plans
existing as of the date of this Agreement or pursuant to outstanding options,
warrants or rights), or short-term or long‑term debt of the Company or any of
its subsidiaries, (ii) any declared or otherwise consummated dividend or
distribution of any kind on the Company’s capital stock, (iii) the incurrence by
the Company or any of its subsidiaries of any material liability or obligation,
direct or contingent, or entry by any of them into any material transaction or
(iv) any material adverse change, or any development that could reasonably be
expected to become a material adverse change, in or affecting the general
affairs, management, financial position, stockholders' equity or results of
operations of the Company and its subsidiaries taken as a whole, otherwise than
as set forth or contemplated in the Pricing Memorandum;
(d) Title to Property. The Company and its subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them which is material to the business of the Company
and its subsidiaries, taken as a whole, in each case free and clear of all
liens, encumbrances and defects except such as are described in the Pricing
Memorandum or such as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and its subsidiaries; and any real property and
buildings held under lease by the Company and its subsidiaries are held by them
under valid, subsisting and, to the Company’s knowledge, enforceable leases with
such exceptions as would not have a Material Adverse Effect, in each case except
as described in the Pricing Memorandum;
(e) Good Standing. The Company has been duly incorporated, is validly existing
as a corporation in good standing under the laws of the State of Delaware, has
the corporate power and authority to own its property and to conduct its
business as described in the Pricing Memorandum and is duly qualified to
transact business and in good standing in each jurisdiction in which the conduct
of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”). Each subsidiary of
the Company has been duly incorporated or formed, is validly existing as a
corporation or other organization in good standing under the laws of the
jurisdiction of its organization (to the extent such concepts are applicable
under such laws), has the corporate power and authority to own its property and
to conduct its business as described in the Pricing Memorandum and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its
3

--------------------------------------------------------------------------------



ownership or leasing of property requires such qualification (to the extent such
concepts are applicable under such laws), except to the extent that the failure
to be so qualified or be in good standing would not have a Material Adverse
Effect; all of the issued shares of capital stock or other equity interests of
each subsidiary of the Company have been duly and validly authorized and issued,
are fully paid and non-assessable and are owned directly by the Company, free
and clear of all liens, encumbrances, equities or claims. The subsidiaries of
the Company, when such entities are considered in the aggregate as a single
subsidiary, would not constitute a “significant subsidiary” within the meaning
of Rule 1-02(w) of Regulation S-X of the United States Securities Act of 1933,
as amended (the “Securities Act”).
(f) Capitalization. The Company has an authorized capitalization as set forth in
the Pricing Disclosure Package and the Offering Memorandum, and all of the
issued shares of capital stock of the Company have been duly and validly
authorized and issued and are fully paid and non‑assessable; the number of
shares of Common Stock (assuming (i) full physical settlement of all conversions
of the Securities, (ii) the maximum conversion rate increase in respect of any
conversion in respect of a “make-whole fundamental change” or a redemption of
the Securities and (iii) the Initial Purchasers exercise their option to
purchase the Optional Securities in full) (the “Maximum Number of Underlying
Securities”) has been duly and validly authorized and reserved for issuance by
the Company and, if and when issued upon conversion of the Securities in
accordance with the terms of the Securities, will be validly issued, fully paid
and non-assessable, and the issuance of the Underlying Common Stock will not be
subject to any preemptive or similar rights; the Underlying Common Stock will
conform to the description thereof in each of the Pricing Disclosure Package and
the Offering Memorandum;
(g) Authorization of the Securities and the Indenture. The Securities have been
duly authorized by the Company and, when issued and delivered pursuant to this
Agreement, will have been duly executed, authenticated, issued and delivered and
will constitute valid and legally binding obligations of the Company entitled to
the benefits provided by the indenture to be dated as of the First Time of
Delivery (as defined below) (the “Indenture”) between the Company and U.S. Bank
National Association, as Trustee (the “Trustee”), under which they are to be
issued, which will be substantially in the form previously delivered to you; the
Indenture has been duly authorized by the Company and, when executed and
delivered by the Company and the Trustee, the Indenture will constitute a valid
and legally binding instrument, enforceable against the Company in accordance
with its terms, subject, as to enforcement, to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors' rights and to general equity principles and entitled to the benefits
provided by the Indenture; and the Securities and the Indenture will conform in
all material respects to the descriptions thereof in the Pricing Disclosure
Package and the Offering Memorandum and will be in substantially the form
previously delivered to you;
(h) Authorization of this Agreement. The Company has all requisite corporate
power to execute, deliver and perform its obligations under this Agreement. This
Agreement has been duly and validly authorized, executed and delivered by the
Company;
(i) Compliance with Regulations. None of the transactions contemplated by this
Agreement (including, without limitation, the use of the proceeds from the sale
of the Securities) will violate or result in a violation of Section 7 of the
Exchange Act, or any
4

--------------------------------------------------------------------------------



regulation promulgated thereunder, including, without limitation, Regulations T,
U, and X of the Board of Governors of the Federal Reserve System;
(j) Absence of Manipulation. Prior to the date hereof, neither the Company, any
of its controlled affiliates, nor, to the Company’s knowledge, any other of its
affiliates, has taken, directly or indirectly, any action designed to or that
would reasonably be expected to cause or result in any stabilization or
manipulation of the price of its Common Stock;
(k) Absence of Violations, Defaults and Conflicts. (i) The issue and sale of the
Securities and the issuance, if any, of the Underlying Common Stock upon
conversion of the Securities, the compliance by the Company with all of the
provisions of the Securities, the Indenture and this Agreement, the consummation
of the transactions herein and therein contemplated and the application of the
proceeds from the sale of the Securities as described under “Use of Proceeds” in
the Pricing Disclosure Package and the Offering Memorandum will not contravene
any provision of (i) applicable law, (ii) the certificate of incorporation or
bylaws of the Company, (iii)any agreement or other instrument binding upon the
Company or any of its subsidiaries that is material to the Company and its
subsidiaries, taken as a whole, or (iv) any judgment, order or decree of any
governmental body, agency or court having jurisdiction over the Company or any
of its subsidiaries, except in the case of clauses (i), (iii) and (iv), any such
contravention as would not, singly or in the aggregate, have a Material Adverse
Effect; no consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required for the issue and sale of the Securities, the issuance, if any, of the
Underlying Common Stock upon conversion of the Securities or the consummation by
the Company of the transactions contemplated by this Agreement or the Indenture,
except such as may be required by the securities or Blue Sky laws of the various
states in connection with the offer and sale of the Securities.
(l) Absence of Violations. The Company is not (i) in violation of its charter or
bylaws or similar organizational documents; (ii) in default, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or its subsidiaries is subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii), any such default or violation as would not, singly or in the aggregate,
have a Material Adverse Effect;
(m) Descriptions in the Pricing Disclosure Package and the Offering Memorandum.
The statements set forth in the Pricing Memorandum and the Offering Memorandum
under the captions “Description of Notes” and “Description of Capital Stock”,
insofar as they purport to constitute a summary of the terms of the Securities
and the Common Stock, under the caption “Material United States Federal Tax
Considerations” and under the caption “Plan of Distribution”, insofar as they
purport to describe the provisions of the laws and documents referred to
therein, are accurate, complete and fair;
(n) Absence of Proceedings. There are no legal or governmental proceedings
pending or, to the Company’s knowledge, threatened to which the Company or any
of its
5

--------------------------------------------------------------------------------



subsidiaries is a party or to which any of the properties of the Company or any
of its subsidiaries is subject other than proceedings accurately described in
all material respects in the Pricing Memorandum and proceedings that would not
have a Material Adverse Effect or a material adverse effect on the power or
ability of the Company to perform its obligations under this Agreement or to
consummate the transactions contemplated by the Pricing Memorandum;
(o) Pricing Disclosure Package; Rule 144A Eligibility. When the Securities are
issued and delivered pursuant to this Agreement, the Securities will not be of
the same class (within the meaning of Rule 144A under the Securities Act) as
securities which are listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system;
(p) Periodic and Other Reports. The Company is subject to Section 13 or 15(d) of
the Exchange Act;
(q) Investment Company Act. The Company is not, and after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the Pricing Memorandum, will not be, required to register as an
“investment company”, as such term is defined in the United States Investment
Company Act of 1940, as amended (the “Investment Company Act”);
(r) No General Solicitation. Neither the Company nor any person acting on its
behalf (other than the Initial Purchasers, as to whom the Company makes no
representation) has engaged, in connection with the offering of the Securities,
in any form of general solicitation or general advertising within the meaning of
Rule 502(c) under the Securities Act (other than by means of a Permitted General
Solicitation, as defined below);
(s) Absence of Certain Conduct. Within the preceding six months, neither the
Company nor any other person acting on behalf of the Company has offered or sold
to any person any Securities, or any securities of the same or a similar class
as the Securities, other than Securities offered or sold to the Initial
Purchasers hereunder;
(t) Absence of Certain Contracts. There are no contracts, agreements or
understandings between the Company and any person granting such person the right
to require the Company to file a registration statement under the Securities Act
with respect to any securities of the Company;
(u) Financial Statements. The financial statements included or incorporated by
reference in the Pricing Memorandum and the Offering Memorandum, together with
the related schedules and notes, present fairly in all material respects the
consolidated financial position of the Company and its subsidiaries as of the
dates indicated and the results of their operations and the changes in their
cash flows for the periods specified; such financial statements have been
prepared in conformity with U.S. generally accepted accounting principles (“U.S.
GAAP”) applied on a consistent basis in all material respects throughout the
periods covered thereby. The supporting schedules, if any, present fairly, in
all material respects, in accordance with U.S. GAAP the information required to
be stated therein. The selected financial data included in the Pricing
Memorandum and the Offering Memorandum present fairly, in all material respects,
the information shown therein and have been compiled on a basis consistent with
that of the audited financial statements included therein;

6

--------------------------------------------------------------------------------



(v) Accounting Controls. The Company and its subsidiaries, on a consolidated
basis, maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
U.S. GAAP and to maintain asset accountability; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as described in the Pricing Memorandum, since
the end of the Company’s most recent audited fiscal year, there has been (i) no
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and (ii) no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting;
(w) Disclosure Controls. The Company and its subsidiaries, on a consolidated
basis, maintain an effective system of “disclosure controls and procedures” (as
defined in Rule 13a-15(e) of the Exchange Act) that is designed to ensure that
information required to be disclosed by the Company in reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure. The Company and its subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act;
(x) Independent Accountants. Ernst & Young LLP, who has certified certain
financial statements of the Company and its subsidiaries, is an independent
public accounting firm with respect to the Company as required by the Exchange
Act and the rules and regulations of the Commission thereunder;
(y)  Foreign Corrupt Practices Act. Neither the Company nor any of its
subsidiaries or controlled affiliates, nor any director or officer nor, to the
Company’s knowledge, any employee, agent or representative of the Company or of
any of its subsidiaries or controlled affiliates, has taken or intends to take
any action in furtherance of an offer, payment, promise to pay, or authorization
or approval of the payment or giving of money, property, gifts or anything else
of value, directly or indirectly, to any “government official” (including any
officer or employee of a government or government-owned or controlled entity or
of a public international organization, or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office) to improperly influence
official action or secure an improper advantage; and the Company and its
subsidiaries and controlled affiliates have conducted their businesses in
compliance with applicable anti-corruption laws including, without limitation,
the Foreign Corrupt Practices Act of 1977 and the Bribery Act 2010 of the United
Kingdom, and have instituted and maintain and intend to continue to maintain
policies and procedures designed to promote and achieve compliance with such
laws and with the representation and warranty contained herein. Neither the
Company nor any of its subsidiaries will, directly or indirectly, use the
proceeds of the offering in violation of applicable anti-corruption laws;

7

--------------------------------------------------------------------------------



(z)  Money Laundering Laws. The operations of the Company and its subsidiaries
are and have been conducted at all times in material compliance with all
applicable financial recordkeeping and reporting requirements, including those
of the Bank Secrecy Act, as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the applicable anti-money
laundering statutes of jurisdictions where the Company and its subsidiaries
conduct business, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened;
(aa) OFAC. (i) Neither the Company nor any of its subsidiaries, nor any director
or officer thereof, nor, to the Company’s knowledge, any employee, agent,
affiliate or representative of the Company or any of its subsidiaries, is an
individual or entity (“Person”) that is, or is owned or controlled by a Person
that is:
(A)  the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”), the United
Nations Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor
(B)  located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Crimea region of Ukraine,
Cuba, Iran, North Korea and Syria).
(ii) Neither the Company nor any of its subsidiaries will directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:
(A)  to fund or facilitate any activities or business of or with any Person or
in any country or territory that, at the time of such funding or facilitation,
is the subject of Sanctions; or
(B)  in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).
(iii) For the past five years, the Company and its subsidiaries have not
knowingly engaged in, are not now knowingly engaged in, and will not engage in,
any dealings or transactions with any Person, or in any country or territory,
that at the time of the dealing or transaction is or was the subject of
Sanctions;
(bb) Intellectual Property. (x) The Company and its subsidiaries own or possess
or otherwise have the right to use, or can acquire on reasonable terms ownership
or possession or the right to use, all material patents, patent rights,
licenses, inventions, copyrights, know how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks and trade names currently employed by
them in connection with the business now operated by them in the jurisdictions
in which the Company currently operates or intends to operate (the “Company
Intellectual Property”). Except as disclosed in the Pricing Memorandum, (i)
there are no third parties who have been
8

--------------------------------------------------------------------------------



able to establish any material rights to any Company Intellectual Property,
except for (A) the retained rights of the owners of the Company Intellectual
Property which is licensed to the Company or that the Company otherwise has the
right to use or (B) the rights of customers to use Company Intellectual Property
in the ordinary course of business consistent with past practice; (ii) there is
no pending or, to the Company’s knowledge, threatened action, suit, proceeding
or claim by others (a) challenging the validity, enforceability or scope of any
Company Intellectual Property or (b) challenging the Company’s rights or any of
its subsidiaries’ rights in or to any Company Intellectual Property and neither
the Company nor any of its subsidiaries is currently aware of any facts which
would form a reasonable basis for any such actions, suits, proceedings or
claims, in each case except for such actions, suits, proceedings or claims as
would not, individually or in the aggregate, have a Material Adverse Effect; and
(iii) there is no pending or, to the Company’s knowledge, threatened action,
suit, proceeding or claim by others that the Company or any of its subsidiaries
infringes or misappropriates any intellectual property or other proprietary
rights of others and neither the Company nor any of its subsidiaries has
received notice of any infringement or misappropriation of the rights of others
that would be reasonably likely to give rise to any such action, suit,
proceeding or claim, except for such actions, suits, proceedings or claims as
would not have a Material Adverse Effect. The Company and its subsidiaries use
all software and other materials distributed under a “free,” “open source,” or
similar licensing model (including but not limited to the GNU General Public
License, GNU Lesser General Public License and GNU Affero General Public
License) (“Open Source Materials”) in compliance with all license terms
applicable to such Open Source Materials, except where the failure to comply
would not have a Material Adverse Effect. Neither the Company nor any of its
subsidiaries has used or distributed any Open Source Materials in a manner that
requires or has required (i) the Company or any of its subsidiaries to permit
reverse engineering of any products or services of the Company or any of its
subsidiaries, or any software code or other technology owned by the Company or
any of its subsidiaries; or (ii) any products or services of the Company or any
of its subsidiaries, or any software code or other technology owned by the
Company or any of its subsidiaries, to be (A) disclosed or distributed in source
code form, (B) licensed for the purpose of making derivative works, or (C)
redistributed at no charge, except, in the case of each of (i) and (ii) above,
such as would not have a Material Adverse Effect;
(bb) Environmental Laws. (i) The Company and its subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, singly or in the aggregate,
have a Material Adverse Effect; (ii) there are no costs or liabilities
associated with Environmental Laws (including, without limitation, any capital
or operating expenditures required for cleanup, closure of properties or
compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential
9

--------------------------------------------------------------------------------



liabilities to third parties) which would, singly or in the aggregate, have a
Material Adverse Effect;
(cc) Payment of Taxes. The Company and each of its subsidiaries have filed all
federal, state, local and foreign tax returns required to be filed through the
date of this Agreement or have requested extensions thereof (except where the
failure to file would not, individually or in the aggregate, have a Material
Adverse Effect) and have paid all taxes required to be paid thereon (except for
cases in which the failure to file or pay would not have a Material Adverse
Effect, or, except as currently being contested in good faith and for which
reserves required by U.S. GAAP have been created in the financial statements of
the Company), and no tax deficiency has been determined adversely to the Company
or any of its subsidiaries which has had (nor does the Company nor any of its
subsidiaries have any written notice or knowledge of any tax deficiency which
would reasonably be expected to be determined adversely to the Company or its
subsidiaries and which would reasonably be expected to have) a Material Adverse
Effect;
(ee) Possession of Licenses and Permits. The Company and its subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess any of the foregoing
would not, singly or in the aggregate, have a Material Adverse Effect, and
neither the Company nor any of its subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect,
except as described in the Pricing Memorandum;
(ff) Absence of Labor Disputes. No material labor dispute with the employees of
the Company or any of its subsidiaries exists, except as described in the
Pricing Memorandum, or, to the knowledge of the Company, is imminent; and the
Company is not aware of any existing, threatened or imminent labor disturbance
by the employees of any of its principal suppliers, manufacturers or contractors
that would have a Material Adverse Effect;
(gg) Compliance with ERISA. None of the Company or any of its subsidiaries has
any liability with respect to any employee pension benefit plan (within the
meaning of Section 3(2) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) that is subject to Title IV of ERISA or the funding rules
of Section 412 of the Code or Section 302 of ERISA and none of the following
events has occurred or exists, except as would not have a Material Adverse
Effect: (A) an audit or investigation by the Internal Revenue Service, the U.S.
Department of Labor, the Pension Benefit Guaranty Corporation or any other
federal or state governmental agency or any foreign regulatory agency with
respect to the employment or compensation of employees by any of the Company or
any of its subsidiaries; or (B) any breach of any contractual obligation, or any
violation of law or applicable qualification standards, with respect to the
employment or compensation of employees by the Company. None of the following
events has occurred or is likely to occur, except as would not have a Material
Adverse Effect: (A) an increase in the “accumulated post-retirement benefit
obligations” (within the meaning of Statement of Financial Accounting Standards
106) of the Company and its subsidiaries compared to the amount of such
obligations in the most recently
10

--------------------------------------------------------------------------------



completed fiscal year of the Company and its subsidiaries; or (B) any event or
condition giving rise to a liability under Title IV of ERISA;
(hh) Insurance. The Company and each of its subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are in the Company’s reasonable judgment prudent and customary in the
businesses in which they are engaged; neither the Company nor any of its
subsidiaries has been refused any insurance coverage sought or applied for; and
neither the Company nor any of its subsidiaries has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect, except as described in the Pricing Memorandum;
(ii) Data Use and Storage. The Company and each of its subsidiaries have
complied, and are presently in compliance with, the Company’s privacy policies
and third-party obligations (imposed by applicable law, contract or otherwise)
regarding the collection, use, transfer, storage, protection, disposal and
disclosure by the Company and its subsidiaries of personally identifiable
information, except for such noncompliance as would not, singly or in the
aggregate, have a Material Adverse Effect;
(jj) Market Data. Nothing has come to the attention of the Company that has
caused it to reasonably believe that the industry-related and market-related
data included in the Pricing Memorandum and the Offering Memorandum is not based
on or derived from sources that are reliable and accurate in all material
respects;
(kk) Export Control Laws Neither the Company nor any of its officers or
directors (in connection with actions performed on behalf of the Company or any
of its subsidiaries), nor any subsidiaries or controlled affiliates, nor, to the
knowledge of the Company, any of its employees, agents, distributors or
representatives, has any reason to believe that the Company or any of the
foregoing persons or entities have taken any action in violation of, or which
may cause the Company or any of its subsidiaries to be in violation of, any
applicable U.S. law governing imports into or exports from the United States in
connection with the Company’s products, including without limitation: any
executive orders or regulations issued with respect to the laws referred to in
this Section 1(kk), the Arms Export Control Act (22 U.S.C.A. § 2278), the Export
Administration Act (50 U.S.C. App. §§ 2401-2420), the International Traffic in
Arms Regulations (22 CFR 120-130), the Export Administration Regulations (15 CFR
730 et seq.), the Customs Laws of the United States (19 U.S.C. § 1 et seq.), the
International Emergency Economic Powers Act (50 U.S.C. § 1701-1706), any other
export control regulations issued by the agencies listed in Part 730 of the
Export Administration Regulations. To the Company’s knowledge, there has never
been a claim or charge made, investigation undertaken, violation found, or
settlement of any enforcement action under any of the laws referred to in this
Section 1(kk) by any governmental entity with respect to matters arising under
such laws against the Company, its subsidiaries, or against the agents,
distributors, or representative of any of the foregoing in connection with their
relationship with the Company;
(ll) Registration with the NYSE. The Common Stock is registered pursuant to
Section 12(b) or 12(g) of the Exchange Act and is listed on the New York Stock
Exchange (“NYSE”), and the Company has taken no action designed to, or likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act or
11

--------------------------------------------------------------------------------



delisting the Common Stock from the NYSE, nor has the Company received any
notification that the Commission or the NYSE is contemplating terminating such
registration or listing. To the Company’s knowledge, it is in compliance in all
material respects with all applicable listing requirements of the NYSE; and
(mm) Cybersecurity Matters. The Company and its subsidiaries own or have a valid
right to access and use all material computer systems, networks, hardware,
software, databases, websites, and equipment used to process, store, maintain
and operate data, information, and functions used in connection with the
business of the Company and its subsidiaries (the “Company IT Systems”). The
Company IT Systems (i) are adequate for, and operate and perform in all material
respects as required in connection with, the operation of the business of the
Company and its subsidiaries as currently conducted, and (ii) are free of any
viruses, “back doors,” “Trojan horses,” “time bombs, “worms,” “drop dead
devices” or other software or hardware components that are designed to interrupt
use of, permit unauthorized access to, or disable, damage or erase, any software
material to the business of the Company or any of its subsidiaries, except in
the case of (i) and (ii) as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company and its
subsidiaries have implemented commercially reasonable backup, security and
disaster recovery technology consistent in all material respects with applicable
regulatory standards and customary industry practices. No third party has
breached or compromised the integrity or security of the Company IT Systems in a
manner which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
2. Sale and Delivery to Initial Purchasers.
Firm Securities. Subject to the terms and conditions herein set forth, (a) the
Company agrees to issue and sell to each of the Initial Purchasers, and each of
the Initial Purchasers agrees, severally and not jointly, to purchase from the
Company, at a purchase price of 97.50% of the principal amount thereof, the
principal amount of Firm Securities set forth opposite the name of such Initial
Purchaser in Schedule I hereto, and (b) in the event and to the extent that the
Initial Purchasers shall exercise the election to purchase Optional Securities
as provided below, the Company agrees to issue and sell to each of the Initial
Purchasers, and each of the Initial Purchasers agrees, severally and not
jointly, to purchase from the Company, at the same purchase price set forth in
clause (a) of this Section 2, that portion of the aggregate principal amount of
the Optional Securities as to which such election shall have been exercised (to
be adjusted by you so as to eliminate fractions of $1,000) determined by
multiplying such aggregate principal amount of Optional Securities by a
fraction, the numerator of which is the principal amount of Firm Securities set
forth opposite the name of such Initial Purchaser in Schedule I hereto and the
denominator of which is the aggregate principal amount of the Firm Securities.
Optional Securities. In addition, subject to the terms and conditions herein set
forth, the Company hereby grants an option to the Initial Purchasers, severally
and not jointly, to purchase at their election up to $45,000,000 aggregate
principal amount of Optional Securities, at the purchase price set forth in
clause (a) of the first paragraph of this Section 2. You may exercise this right
on behalf of the Initial Purchasers, in whole or from time to time in part, by
providing written notice to the Company setting forth the aggregate principal
amount of Optional Securities to be purchased and the date on which such
Optional Securities are to be delivered, as determined by you but in no event
earlier than the First
12

--------------------------------------------------------------------------------



Time of Delivery (as defined in Section 4(a) hereof) or, unless you and the
Company otherwise agree in writing, earlier than two business days after the
date of such notice or later than August 28, 2019.
3. Qualified Institutional Buyers. Upon the authorization by you of the release
of the Securities, the several Initial Purchasers propose to offer the
Securities for sale upon the terms and conditions set forth in this Agreement
and the Offering Memorandum and each Initial Purchaser, acting severally and not
jointly, hereby represents and warrants to, and agrees with the Company that it
will sell the Securities only to persons who it reasonably believes are
“qualified institutional buyers” (“QIBs”) within the meaning of Rule 144A under
the Securities Act in transactions meeting the requirements of Rule 144A.
4. Payment; Time of Delivery.
(a) The Securities to be purchased by each Initial Purchaser hereunder will be
represented by one or more definitive global Securities in book-entry form which
will be deposited by or on behalf of the Company with The Depository Trust
Company (“DTC”) or its designated custodian. The Company will deliver the
Securities to the Representatives, for the account of each Initial Purchaser,
against payment by or on behalf of such Initial Purchaser of the purchase price
therefor by wire transfer of Federal (same day) funds, by causing DTC to credit
the Securities to the account of SunTrust Robinson Humphrey, Inc. at DTC. The
Company will cause the certificates representing the Securities to be made
available to the Representatives for checking at least twenty-four hours prior
to each Time of Delivery (as defined below) at the office of Mayer Brown LLP, 71
South Wacker Drive, Chicago, Illinois 60606 (the “Closing Location”). The time
and date of such delivery and payment shall be, with respect to the Firm
Securities, 9:30 a.m., New York City time, on August 16, 2019 or such other time
and date as the Representatives and the Company may agree upon in writing, and,
with respect to the Optional Securities, 9:30 a.m., New York City time, on the
date specified by you in the written notice given by the Representatives of the
Initial Purchasers’ election to purchase such Optional Securities, or such other
time and date as the Representatives and the Company may agree upon in writing.
Such time and date for delivery of the Firm Securities is herein called the
“First Time of Delivery”, and each of the First Time of Delivery and any
subsequent time and date for delivery of the Optional Securities, if not the
First Time of Delivery, is herein called a “Time of Delivery”.
(b) The documents to be delivered at each Time of Delivery by or on behalf of
the parties hereto pursuant to Section 8 hereof, including the cross-receipt for
the Securities and any additional documents requested by the Initial Purchasers
pursuant to Section 8(k) hereof, will be delivered at such time and date at the
Closing Location, and the Securities will be delivered at the office of DTC (or
its designated custodian), all at such Time of Delivery. A meeting will be held
at the Closing Location at 4:00 p.m., New York City time, on the New York
Business Day next preceding such Time of Delivery, at which meeting the final
drafts of the documents to be delivered pursuant to the preceding sentence will
be available for review by the parties hereto. For the purposes of this Section
4, “New York Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday
and Friday which is not a day on which banking institutions in New York are
generally authorized or obligated by law or executive order to close.
5. Covenants of the Company. The Company agrees with each of the Initial
Purchasers:

13

--------------------------------------------------------------------------------



(a) To prepare the Offering Memorandum in a form approved by you; to make no
amendment or any supplement to the Offering Memorandum which shall be
disapproved by you promptly after reasonable notice thereof; and to furnish you
with copies thereof;
(b) Promptly from time to time to take such action as you may reasonably request
to qualify the Securities and the Underlying Common Stock for offering and sale
under the securities laws of such jurisdictions as you may request and to comply
with such laws so as to permit the continuance of sales and dealings therein in
such jurisdictions for as long as may be necessary to complete the distribution
of the Securities, provided that in connection therewith the Company shall not
be required to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction;
(c) To furnish the Initial Purchasers with written and electronic copies of the
Offering Memorandum and any amendment or supplement thereto in such quantities
as you may from time to time reasonably request, and if, at any time prior to
the earlier of (i) the termination of the distribution of the Securities and
(ii) the expiration of nine months after the date of the Offering Memorandum,
any event shall have occurred as a result of which the Offering Memorandum as
then amended or supplemented would include an untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were made
when such Offering Memorandum is delivered, not misleading, or, if for any other
reason it shall be necessary or desirable during such same period to amend or
supplement the Offering Memorandum, to notify you and upon your request to
prepare and furnish without charge to each Initial Purchaser and to any dealer
in securities as many written and electronic copies as you may from time to time
reasonably request of an amended Offering Memorandum or a supplement to the
Offering Memorandum which will correct such statement or omission or effect such
necessary or desirable amendments or supplements;
(d) The Company hereby agrees that, without the prior written consent of the
Representatives on behalf of the Initial Purchasers, it will not, during the
period ending 60 days after the date of the Offering Memorandum (the “Restricted
Period”), (1) offer, pledge, sell, contract to sell, sell any option or contract
to purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock (or the Company’s Class B common stock,
par value $0.001 per share (the “Class B Common Stock”)) or any securities
convertible into or exercisable or exchangeable for Common Stock (or Class B
Common Stock) or (2) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Common Stock (or Class B Common Stock), whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock (or Class B Common Stock) or such other securities, in cash or otherwise
or (3) file any registration statement with the Commission relating to the
offering of any shares of Common Stock (or Class B Common Stock) or any
securities convertible into or exercisable or exchangeable for Common Stock (or
Class B Common Stock).
The restrictions contained in the preceding paragraph shall not apply to (a) the
issuance by the Company of shares of Common Stock upon the exercise or
conversion of a security outstanding on the date hereof and described in the
Pricing
14

--------------------------------------------------------------------------------



Memorandum or of which the Representatives have been advised in writing, (b) the
issuance by the Company of shares of Common Stock, options to purchase shares of
Common Stock, or other equity awards pursuant to the Company’s employee benefit
plans disclosed in the Pricing Memorandum, (c) the filing by the Company of a
registration statement on Form S-8 or a successor form thereto relating to such
benefit plans, or (d) the sale or issuance or entry into an agreement to sell or
issue shares of Common Stock in connection with the Company’s acquisition of one
or more businesses, products or technologies (whether by means of merger, stock
purchase, asset purchase or otherwise) or in connection with joint ventures,
commercial relationships or other strategic transactions, provided that the
aggregate number of shares of Common Stock that the Company may sell or issue or
agree to sell or issue pursuant to this clause (d) shall not exceed 5% of the
total number of shares of Common Stock (and Class B Common Stock) issued and
outstanding immediately following the completion of the transactions
contemplated in the Agreement, provided further that the recipient of such
shares of Common Stock pursuant to this clause (d) agrees to be bound in writing
by an agreement of the same duration and terms as provided in this Section 5(d),
or (e) issuances of the Securities pursuant to this Agreement and any Common
Stock issued upon conversion of the Securities.
(e) Not to be or become, at any time prior to the expiration of two years after
the First Time of Delivery, an open-end investment company, unit investment
trust, closed-end investment company or face-amount certificate company that is
or is required to be registered under Section 8 of the Investment Company Act;
(f) At any time when the Company is not subject to Section 13 or 15(d) of the
Exchange Act, for the benefit of holders from time to time of Securities, to
furnish at its expense, upon request, to holders of Securities and prospective
purchasers of Securities information (the “Additional Issuer Information”)
satisfying the requirements of subsection (d)(4)(i) of Rule 144A under the
Securities Act;
(g) Except for such documents that are publicly available on EDGAR, to furnish
to the holders of the Securities as soon as practicable after the end of each
fiscal year an annual report (including a balance sheet and statements of
income, stockholders' equity and cash flows of the Company and its consolidated
subsidiaries certified by independent public accountants) and, as soon as
practicable after the end of each of the first three quarters of each fiscal
year (beginning with the fiscal quarter ending after the date of the Offering
Memorandum), to make available to its stockholders consolidated summary
financial information of the Company and its subsidiaries for such quarter in
reasonable detail;
(h) During the period of one year after the last Time of Delivery, the Company
will not, and will not permit any of its “affiliates” (as defined in Rule 144
under the Securities Act) to, resell any of the Securities which constitute
“restricted securities” under Rule 144 that have been reacquired by any of them
(other than pursuant to a registration statement that has been declared
effective under the Securities Act);
(i) To use the net proceeds received by the Company from the sale of the
Securities pursuant to this Agreement in the manner specified in the Pricing
Memorandum under the caption “Use of Proceeds”;
(j) To reserve and keep available at all times, free of preemptive rights, a
number of shares of Common Stock equal to the Maximum Number of Underlying
Securities for
15

--------------------------------------------------------------------------------



the purpose of enabling the Company to satisfy any obligations to issue shares
of its Common Stock upon conversion of the Securities; and
(k) To use its commercially reasonable efforts to list, subject to notice of
issuance, a number of shares of Common Stock equal to the Maximum Number of
Underlying Securities on the NYSE.
6. Additional Covenants.
(a)  (i) The Company represents and agrees that, without the prior consent of
the Representatives, it and its affiliates and any other person acting on its or
their behalf (other than the Initial Purchasers, as to which no statement is
given) (x) have not made and will not make any offer relating to the Securities
that, if the offering of the Securities contemplated by this Agreement were
conducted as a public offering pursuant to a registration statement filed under
the Securities Act with the Commission, would constitute an “issuer free writing
prospectus,” as defined in Rule 433 under the Securities Act (any such offer is
hereinafter referred to as a “Company Supplemental Disclosure Document”) and (y)
have not solicited and will not solicit offers for, and have not offered or sold
and will not offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D other than any such solicitation listed on Schedule II(d) (each
such solicitation, a “Permitted General Solicitation”; each written general
solicitation document listed on Schedule II(d), a “Permitted General
Solicitation Material”);
(ii) each Initial Purchaser, severally and not jointly, represents and agrees
that, without the prior consent of the Company and the Representatives, other
than one or more term sheets relating to the Securities containing customary
information and conveyed to purchasers of securities or any Permitted General
Solicitation Material, it has not made and will not make any offer relating to
the Securities that, if the offering of the Securities contemplated by this
Agreement were conducted as a public offering pursuant to a registration
statement filed under the Securities Act with the Commission, would constitute a
“free writing prospectus,” as defined in Rule 405 under the Securities Act (any
such offer (other than any such term sheets and any Permitted General
Solicitation Material), is hereinafter referred to as a “Purchaser Supplemental
Disclosure Document”); and
(iii) any Company Supplemental Disclosure Document, Purchaser Supplemental
Disclosure Document or Permitted General Solicitation Material, the use of which
has been consented to by the Company and the Representatives, is listed as
applicable on Schedule II(b), Schedule II(c) or Schedule II(d) hereto,
respectively;
7. Additional Covenants of the Company. The Company covenants and agrees with
the several Initial Purchasers that the Company will pay or cause to be paid the
following: (i) the fees, disbursements and expenses of the Company’s counsel and
accountants in connection with the issue of the Securities and the Underlying
Common Stock and all other expenses in connection with the preparation,
printing, reproduction and filing of the Preliminary Offering Memorandum and the
Offering Memorandum and any amendments and supplements thereto and the mailing
and delivering of copies thereof to the Initial Purchasers and dealers; (ii) the
cost of printing or producing any Agreement among the Initial Purchasers, this
Agreement, the Indenture, the Securities, the Blue Sky Memorandum, closing
documents (including any compilations thereof), Permitted General Solicitation
Materials and any other documents in connection with
16

--------------------------------------------------------------------------------



the offering, purchase, sale and delivery of the Securities; (iii) all expenses
in connection with the qualification of the Securities and the Underlying Common
Stock for offering and sale under state securities laws as provided in Section
5(b) hereof, including the fees and disbursements of counsel for the Initial
Purchasers in connection with such qualification and in connection with the Blue
Sky and legal investment surveys; (iv) any fees charged by securities rating
services for rating the Securities; (v) the cost of preparing the Securities;
(vi) the fees and expenses of the Trustee and any agent of the Trustee and the
fees and disbursements of counsel for the Trustee in connection with the
Indenture and the Securities; (vii) all costs and expenses incurred in
connection with any “road show” presentation to potential purchasers of the
Securities; (viii) any cost incurred in connection with the listing of a number
of shares of Common Stock equal to the Maximum Number of Underlying Securities;
and (ix) all other costs and expenses incident to the performance of its
obligations hereunder which are not otherwise specifically provided for in this
Section. It is understood, however, that, except as provided in this Section,
and Sections 9 and 12 hereof, the Initial Purchasers will pay all of their own
costs and expenses, including the fees of their counsel, transfer taxes on
resale of any of the Securities by them, and any advertising expenses connected
with any offers they may make.
8. Conditions of the Initial Purchasers’ Obligations. The obligations of the
Initial Purchasers hereunder shall be subject, in their discretion, to the
condition that all representations and warranties and other statements of the
Company herein are, at and as of each Time of Delivery, true and correct, the
condition that the Company shall have performed all of its obligations hereunder
theretofore to be performed, and the following additional conditions:
(a) Mayer Brown LLP and Davis Polk & Wardwell LLP, counsel for the Initial
Purchasers, shall have furnished to you such opinion or opinions, dated such
Time of Delivery, with respect to such matters as you may reasonably request,
and such counsel shall have received such papers and information as they may
reasonably request to enable them to pass upon such matters;
(b) Drinker Biddle & Reath LLP, counsel for the Company, shall have furnished to
you its written opinion, dated such Time of Delivery, in form and substance
agreed to by the parties prior to the date hereof;
(c) On the date of the Offering Memorandum concurrently with the execution of
this Agreement and also at each Time of Delivery, Ernst & Young LLP shall have
furnished to you a letter or letters, dated the respective dates of delivery
thereof, in form and substance satisfactory to you;
(d) (i) Neither the Company nor any of its subsidiaries shall have sustained
since the date of the latest audited financial statements included in the
Pricing Memorandum any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Pricing Memorandum, and (ii) since the
respective dates as of which information is given in the Pricing Memorandum
there shall not have been any change in the capital stock (other than the
issuance or grant of securities pursuant to employee equity incentive plans
existing as of the date of this Agreement or pursuant to outstanding options,
warrants or rights) or long‑term debt of the Company or any of its subsidiaries
or any change, or any development involving a prospective change, in or
affecting the general affairs, management, financial position, stockholders’
equity or
17

--------------------------------------------------------------------------------



results of operations of the Company and its subsidiaries, otherwise than as set
forth or contemplated in the Pricing Memorandum, the effect of which, in any
such case described in clause (i) or (ii), is in your judgment so material and
adverse as to make it impracticable or inadvisable to proceed with the offering
or the delivery of the Securities on the terms and in the manner contemplated in
this Agreement and in each of the Pricing Disclosure Package and the Offering
Memorandum;
(e) On or after the Applicable Time (i) no downgrading shall have occurred in
the rating accorded the Company’s debt securities by any “nationally recognized
statistical rating organization”, as that term is defined by the Commission in
Section 3(a)(62) under the Exchange Act, and (ii) no such organization shall
have publicly announced that it has under surveillance or review, with possible
negative implications, its rating of any of the Company’s debt securities;
(f) On or after the Applicable Time there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange or on the Nasdaq Global Select Market;
(ii) a suspension or material limitation in trading in the Company’s securities
on the NYSE; (iii) a general moratorium on commercial banking activities
declared by either Federal or New York State authorities or a material
disruption in commercial banking or securities settlement or clearance services
in the United States; (iv) the outbreak or escalation of hostilities involving
the United States or the declaration by the United States of a national
emergency or war or (v) the occurrence of any other calamity or crisis or any
change in financial, political or economic conditions in the United States or
elsewhere, if the effect of any such event specified in clause (iv) or (v) in
your judgment makes it impracticable or inadvisable to proceed with the offering
or the delivery of the Securities on the terms and in the manner contemplated in
the Pricing Disclosure Package and the Offering Memorandum;
(g) A number of shares of Common Stock equal to the Maximum Number of Underlying
Securities shall have been duly listed, subject to notice of issuance, on the
NYSE;
(h) The Company shall have obtained and delivered to the Initial Purchasers
executed copies of an agreement from each of the Company’s directors and
executive officers listed in Schedule IV hereto, substantially to the effect set
forth in Exhibit A hereof;
(i) The Initial Purchasers shall have received an executed original copy of the
Indenture;
(j) The Securities shall be eligible for clearance and settlement through the
facilities of DTC;
(k) The Company shall have furnished or caused to be furnished to you at such
Time of Delivery certificates of officers of the Company satisfactory to you as
to the accuracy of the representations and warranties of the Company herein at
and as of such Time of Delivery, as to the performance by the Company of all of
its obligations hereunder to be performed at or prior to such Time of Delivery,
as to the matters set forth in subsection (e) of this Section and as to such
other matters as you may reasonably request;
(i) All amounts outstanding under the Loan and Security Agreement, dated August
22, 2014 (as amended, the “Loan Agreement”)), by and between Silicon Valley
Bank, the Company and Workiva International LLC, shall have been repaid (or
caused to have
18

--------------------------------------------------------------------------------



been repaid) by the Company and the Loan Agreement shall have been terminated;
and
(j) The Initial Purchasers shall have received (i) a certificate of J. Stuart
Miller, Executive Vice President & Chief Financial Officer of the Company, in a
form that is reasonably satisfactory to the Initial Purchasers, dated the date
hereof, with respect to certain financial information contained in the Pricing
Disclosure Package and (ii) a “bring-down” certificate of J. Stuart Miller,
Executive Vice President & Chief Financial Officer of the Company, in a form
that is reasonably satisfactory to the Initial Purchasers, dated the Closing
Date, with respect to certain financial information contained in the Offering
Memorandum and to the effect that such officer reaffirms the statements made in
the initial certificate furnished pursuant to subclause (i) with respect to such
financial information contained in the Pricing Disclosure Package.
9. Indemnification.
(a) The Company will indemnify and hold harmless each Initial Purchaser against
any losses, claims, damages or liabilities, joint or several, to which such
Initial Purchaser may become subject, under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in any Preliminary Offering Memorandum,
the Pricing Memorandum, the Pricing Disclosure Package, the Offering Memorandum,
or any amendment or supplement thereto, any Company Supplemental Disclosure
Document, any Permitted General Solicitation Material or arise out of or are
based upon the omission or alleged omission to state therein a material fact
necessary to make the statements therein not misleading, and will reimburse each
Initial Purchaser for any legal or other expenses reasonably incurred by such
Initial Purchaser in connection with investigating or defending any such action
or claim as such expenses are incurred; provided, however, that the Company
shall not be liable in any such case to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in any Preliminary
Offering Memorandum, the Pricing Memorandum, the Pricing Disclosure Package, the
Offering Memorandum or any such amendment or supplement, any Company
Supplemental Disclosure Document or any Permitted General Solicitation Material,
in reliance upon and in conformity with written information furnished to the
Company by any Initial Purchaser through the Representatives expressly for use
therein, which information is limited to the information set forth in Section
9(f).
(b) Each Initial Purchaser, severally and not jointly, will indemnify and hold
harmless the Company against any losses, claims, damages or liabilities to which
the Company may become subject, under the Securities Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Preliminary Offering Memorandum, the Pricing
Memorandum, the Pricing Disclosure Package, the Offering Memorandum, or any
amendment or supplement thereto, or any Company Supplemental Disclosure
Document, any Permitted General Solicitation Material or arise out of or are
based upon the omission or alleged omission to state therein a material fact or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in any Preliminary
19

--------------------------------------------------------------------------------



Offering Memorandum, the Pricing Memorandum, the Pricing Disclosure Package, the
Offering Memorandum or any such amendment or supplement, any Company
Supplemental Disclosure Document or any Permitted General Solicitation Material,
in reliance upon and in conformity with written information furnished to the
Company by such Initial Purchaser through the Representatives expressly for use
therein, which information is limited to the information set forth in Section
9(f); and each Initial Purchaser will reimburse the Company for any legal or
other expenses reasonably incurred by the Company in connection with
investigating or defending any such action or claim as such expenses are
incurred.
(c) Promptly after receipt by an indemnified party under subsection (a) or (b)
above of notice of the commencement of any action, such indemnified party shall,
if a claim in respect thereof is to be made against the indemnifying party under
such subsection, notify the indemnifying party in writing of the commencement
thereof; but the omission so to notify the indemnifying party shall not relieve
it from any liability which it may have to any indemnified party otherwise than
under such subsection. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it shall wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and, after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party under such subsection for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to, or an
admission of, fault, culpability or a failure to act, by or on behalf of any
indemnified party.
(d) If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, claims, damages or liabilities (or actions in
respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Initial Purchasers on the other from the
offering of the Securities. If, however, the allocation provided by the
immediately preceding sentence is not permitted by applicable law or if the
indemnified party failed to give the notice required under subsection (c) above,
then each indemnifying party shall contribute to such amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect not only
such relative benefits but also the relative fault of the Company on the one
hand and the Initial Purchasers on the other in connection with the statements
or omissions which resulted in such losses, claims,
20

--------------------------------------------------------------------------------



damages or liabilities (or actions in respect thereof), as well as any other
relevant equitable considerations. The relative benefits received by the Company
on the one hand and the Initial Purchasers on the other shall be deemed to be in
the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bear to the total underwriting
discounts and commissions received by the Initial Purchasers. The relative fault
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company on the
one hand or the Initial Purchasers on the other and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Company and the Initial Purchasers agree that it
would not be just and equitable if contribution pursuant to this subsection (d)
were determined by pro rata allocation (even if the Initial Purchasers were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to above in
this subsection (d). The amount paid or payable by an indemnified party as a
result of the losses, claims, damages or liabilities (or actions in respect
thereof) referred to above in this subsection (d) shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection (d), no Initial Purchaser
shall be required to contribute any amount in excess of the amount by which the
total price at which the Securities purchased by it and distributed to investors
were offered to investors exceeds the amount of any damages which such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. The Initial Purchasers’
obligations in this subsection (d) to contribute are several in proportion to
their respective purchase obligations and not joint.
(e) The obligations of the Company under this Section 9 shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to any affiliate of each Initial Purchaser and each
person, if any, who controls any Initial Purchaser within the meaning of the
Securities Act; and the obligations of the Initial Purchasers under this Section
9 shall be in addition to any liability which the respective Initial Purchasers
may otherwise have and shall extend, upon the same terms and conditions, to each
officer and director of the Company and to each person, if any, who controls the
Company within the meaning of the Securities Act.
(f) The Initial Purchasers severally confirm and the Company acknowledges and
agrees that the statement appearing in the third sentence of the second
paragraph under the caption “Plan of Distribution” and the statements regarding
stabilization, syndicate covering transactions and penalty bids appearing in the
first two sentences of the ninth paragraph and in the first sentence of the
tenth paragraph under the caption “Plan of Distribution” in the Pricing
Disclosure Package and the Offering Memorandum are correct and constitute the
only information concerning such Initial Purchasers furnished in writing to the
Company by or on behalf of the Initial Purchasers expressly for use in any
Preliminary Offering Memorandum, the Pricing Memorandum, the Pricing Disclosure
Package, the Offering Memorandum or any such amendment or supplement, any
Company Supplemental Disclosure Document or any Permitted General Solicitation
Material.

21

--------------------------------------------------------------------------------



10. Termination.
(a) If any Initial Purchaser shall default in its obligation to purchase the
Securities which it has agreed to purchase hereunder, you may in your discretion
arrange for you or another party or other parties to purchase such Securities on
the terms contained herein. If within thirty‑six hours after such default by any
Initial Purchaser you do not arrange for the purchase of such Securities, then
the Company shall be entitled to a further period of thirty‑six hours within
which to procure another party or other parties satisfactory to you to purchase
such Securities on such terms. In the event that, within the respective
prescribed periods, you notify the Company that you have so arranged for the
purchase of such Securities, or the Company notifies you that it has so arranged
for the purchase of such Securities, you or the Company shall have the right to
postpone the applicable Time of Delivery for a period of not more than seven
days, in order to effect whatever changes may thereby be made necessary in the
Offering Memorandum, or in any other documents or arrangements, and the Company
agrees to prepare promptly any amendments or supplements to the Offering
Memorandum which in your opinion may thereby be made necessary. The term
“Initial Purchaser” as used in this Agreement shall include any person
substituted under this Section with like effect as if such person had originally
been a party to this Agreement with respect to such Securities.
(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser(s) by you and the Company as
provided in subsection (a) above, the aggregate principal amount of such
Securities which remains unpurchased does not exceed one‑eleventh of the
aggregate principal amount of all the Securities, then the Company shall have
the right to require each non‑defaulting Initial Purchaser to purchase the
principal amount of Securities which such Initial Purchaser agreed to purchase
hereunder and, in addition, to require each non‑defaulting Initial Purchaser to
purchase its pro rata share (based on the principal amount of Securities which
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser(s) for which such arrangements have not been made;
but nothing herein shall relieve a defaulting Initial Purchaser from liability
for its default.
If, after giving effect to any arrangements for the purchase of the Securities
of a defaulting Initial Purchaser(s) by you and the Company as provided in
subsection (a) above, the aggregate principal amount of Securities which remains
unpurchased exceeds one‑eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
subsection (b) above to require non‑defaulting Initial Purchasers to purchase
Securities of a defaulting Initial Purchaser or Initial Purchasers, then this
Agreement shall thereupon terminate, without liability on the part of any
non‑defaulting Initial Purchaser or the Company, except for the expenses to be
borne by the Company and the Initial Purchasers as provided in Section 7 hereof
and the indemnity and contribution agreements in Section 9 hereof; but nothing
herein shall relieve a defaulting Initial Purchaser from liability for its
default.
11. Survival. The respective indemnities, agreements, representations,
warranties and other statements of the Company and the several Initial
Purchasers, as set forth in this Agreement or made by or on behalf of them,
respectively, pursuant to this Agreement, shall remain in full force and effect,
regardless of any investigation (or any statement as to the results thereof)
made by or on behalf of any Initial Purchaser or any controlling person of any
Initial
22

--------------------------------------------------------------------------------



Purchaser, or the Company, or any officer or director or controlling person of
the Company, and shall survive delivery of and payment for the Securities.
12. Effect of Termination. If this Agreement shall be terminated pursuant to
Section 10 hereof, the Company shall not then be under any liability to any
Initial Purchaser except as provided in Sections 7 and 9 hereof; but, if for any
other reason, the Securities are not delivered by or on behalf of the Company as
provided herein, the Company will reimburse the Initial Purchasers through you
for all expenses approved in writing by you, including fees and disbursements of
counsel, reasonably incurred by the Initial Purchasers in making preparations
for the purchase, sale and delivery of the Securities, but the Company shall
then be under no further liability to any Initial Purchaser except as provided
in Sections 7 and 9 hereof.
13. Notices; U.S. Patriot Act. In all dealings hereunder, you shall act on
behalf of each of the Initial Purchasers, and the parties hereto shall be
entitled to act and rely upon any statement, request, notice or agreement on
behalf of any Initial Purchaser made or given by the Representatives.
All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Initial Purchasers shall be delivered or sent by mail or facsimile
transmission to you as the Representatives at Goldman Sachs & Co. LLC, 200 West
Street, New York, New York 10282-2198, Attention: Registration Department and
SunTrust Robinson Humphrey, Inc. 3333 Peachtree Road NE, 11th Floor, Atlanta
Georgia 30326, Attention: Prospectus Department; and if to the Company shall be
delivered or sent by mail or facsimile transmission to the Workiva Inc., 2900
University Blvd, Ames, IA 50010, Attention: Martin J. Vanderploeg, with a copy
to Workiva Inc., 55 West Monroe St., Suite 3490, Chicago, IL 60603, Attention:
Troy M. Calkins; provided, however, that any notice to an Initial Purchaser
pursuant to Section 9 hereof shall be delivered or sent by mail or facsimile
transmission to such Initial Purchaser at its address set forth in its
Purchasers’ Questionnaire, which address will be supplied to the Company by you
upon request. Any such statements, requests, notices or agreements shall take
effect upon receipt thereof.
In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Initial Purchasers are required
to obtain, verify and record information that identifies their respective
clients, including the Company, which information may include the name and
address of their respective clients, as well as other information that will
allow the Initial Purchasers to properly identify their respective clients.
14. Parties. This Agreement shall be binding upon, and inure solely to the
benefit of, the Initial Purchasers, the Company and, to the extent provided in
Sections 9 and 11 hereof, the officers and directors of the Company and each
person who controls the Company or any Initial Purchaser, and their respective
heirs, executors, administrators, successors and assigns, and no other person
shall acquire or have any right under or by virtue of this Agreement. No
purchaser of any of the Securities from any Initial Purchaser shall be deemed a
successor or assign by reason merely of such purchase.
15. Time is of the Essence. Time shall be of the essence of this Agreement.
16. No Advisory or Fiduciary Relationship. The Company acknowledges and agrees
that (i) the purchase and sale of the Securities pursuant to this Agreement is
an arm’s-length commercial transaction between the Company, on the one hand, and
the several Initial Purchasers, on the other, (ii) in connection therewith and
with the process leading to such transaction each Initial Purchaser is acting
solely as a principal and not the agent or
23

--------------------------------------------------------------------------------



fiduciary of the Company, (iii) no Initial Purchaser has assumed an advisory or
fiduciary responsibility in favor of the Company with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company on other
matters) or any other obligation to the Company except the obligations expressly
set forth in this Agreement and (iv) the Company has consulted its own legal and
financial advisors to the extent it deemed appropriate. The Company agrees that
it will not claim that the Initial Purchasers, or any of them, have rendered
advisory services of any nature or respect, or owe a fiduciary or similar duty
to the Company, in connection with such transaction or the process leading
thereto.
17. Full Agreement. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Initial
Purchasers, or any of them, with respect to the subject matter hereof.
18. GOVERNING LAW. THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK. The
Company agrees that any suit or proceeding arising in respect of this agreement
or our engagement will be tried exclusively in the U.S. District Court for the
Southern District of New York or, if that court does not have subject matter
jurisdiction, in any state court located in The City and County of New York and
the Company agrees to submit to the jurisdiction of, and to venue in, such
courts.
19. No Trial by Jury. The Company and each of the Initial Purchasers hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.
20. Counterparts. This Agreement may be executed by any one or more of the
parties hereto in any number of counterparts, each of which shall be deemed to
be an original, but all such respective counterparts shall together constitute
one and the same instrument.
21. Notwithstanding anything herein to the contrary, the Company (and the
Company’s employees, representatives, and other agents) are authorized to
disclose to any and all persons, the tax treatment and tax structure of the
potential transaction and all materials of any kind (including tax opinions and
other tax analyses) provided to the Company relating to that treatment and
structure, without the Initial Purchasers’ imposing any limitation of any kind.
However, any information relating to the tax treatment and tax structure shall
remain confidential (and the foregoing sentence shall not apply) to the extent
necessary to enable any person to comply with securities laws. For this purpose,
“tax treatment” means US federal and state income tax treatment, and “tax
structure” is limited to any facts that may be relevant to that treatment.
22. Recognition of U.S. Special Resolution Regimes.
(a) In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

24

--------------------------------------------------------------------------------



(b) In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchasers are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States
(c) As used in this Section 22:
(i) “BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).
(ii) “Covered Entity” means any of the following: (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).
(iii) “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
(iv) “U.S. Special Resolution Regime” means each of (i) the Federal Deposit
Insurance Act and the regulations promulgated thereunder and (ii) Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder.






[Signature Pages Follow]






25

--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Initial Purchasers and the Company in accordance with its terms.





Very truly yours,WORKIVA INC.By:/s/ J. Stuart MillerName: J. Stuart MillerTitle:
EVP and Chief Financial Officer





[Signature Page to Note Purchase Agreement]

--------------------------------------------------------------------------------






Accepted as of the date hereof
GOLDMAN SACHS & CO. LLC




By:/s/ Daniel YoungName: Daniel Young Title: Managing Director



As a representative of the several Initial Purchasers
named in Schedule I hereto



[Signature Page to Note Purchase Agreement]

--------------------------------------------------------------------------------






Accepted as of the date hereofSUNTRUST ROBINSON HUMPHREY, INC.




By:/s/ Justin AdamsName: Justin AdamsTitle: MD



As a representative of the several Initial Purchasers
named in Schedule I hereto



[Signature Page to Note Purchase Agreement]

--------------------------------------------------------------------------------




SCHEDULE IPrincipalAmount ofFirm Securitiesto beInitial
PurchaserPurchasedGoldman Sachs & Co. LLC $120,000,000 SunTrust Robinson
Humphrey, Inc. $78,000,000 Stifel, Nicolas & Company, Incorporated
$45,000,000 Raymond James & Associates, Inc. $24,000,000 Robert W. Baird & Co.
Incorporated $24,000,000 Northland Securities, Inc. $9,000,000 Total
$300,000,000 







Sch. I-1

--------------------------------------------------------------------------------



SCHEDULE II
(a)Additional Documents Incorporated by Reference: None.
(b) Company Supplemental Disclosure Documents:
Investor Presentation, dated August 12, 2019
(c) Purchaser Supplemental Disclosure Documents: None.
(d) Permitted General Solicitation Materials:
Press release of the Company dated August 12, 2019, relating to the announcement
of the offering of the Securities.
Press release of the Company dated August 13, 2019, relating to the pricing of
the offering of the Securities.




Sch. II-1

--------------------------------------------------------------------------------



SCHEDULE III

PRICING TERM SHEETSTRICTLY CONFIDENTIALDATED AUGUST 13, 2019

image1.gif [image1.gif]
WORKIVA INC.
$300,000,000
1.125% CONVERTIBLE SENIOR NOTES DUE 2026
The information in this pricing term sheet supplements Workiva Inc.’s
preliminary offering memorandum, dated August 12, 2019 (the “Preliminary
Offering Memorandum”), and supersedes the information in the Preliminary
Offering Memorandum to the extent inconsistent with the information in the
Preliminary Offering Memorandum. In all other respects, this pricing term sheet
is qualified in its entirety by reference to the Preliminary Offering
Memorandum, including all documents incorporated by reference therein. Terms
used herein but not defined herein shall have the respective meanings as set
forth in the Preliminary Offering Memorandum. All references to dollar amounts
are references to U.S. dollars.

Issuer:Workiva Inc., a Delaware corporation (the “Issuer”).Ticker/Exchange for
the Issuer’s Class A Common Stock:
“WK”/The New York Stock Exchange.Notes:1.125% Convertible Senior Notes due
2026.Principal Amount:$300,000,000, plus up to an additional $45,000,000
principal amount pursuant to the initial purchasers’ option to purchase
additional Notes.Denominations:$1,000 and multiples of $1,000 in excess
thereof.Maturity:August 15, 2026, unless earlier repurchased, redeemed or
converted.Interest Rate:1.125% per year. Interest Payment Dates:Interest will
accrue from August 16, 2019 and will be payable semiannually in arrears on
February 15 and August 15 of each year, beginning on February 15, 2020.Interest
Record Dates:February 1 and August 1 of each year, immediately preceding any
February 15 or August 15 interest payment date, as the case may be.Issue
Price:100% of principal, plus accrued interest, if any, from August 16,
2019.Trade Date:August 14, 2019.Settlement Date:August 16, 2019Concurrent Class
A Common Stock Offering:Concurrently with the Notes offering, certain of the
Issuer’s stockholders are making a public offering of 1,287,038 shares of the
Issuer’s Class A common stock pursuant to a registration statement on Form S-3
filed with the U.S. Securities and Exchange Commission. Certain of the selling
stockholders have also granted the underwriter of that offering an option to
purchase up to an additional 193,000 shares of the Issuer’s Class A common
stock. The closing of the Notes offering is not conditioned upon the closing of
the concurrent public offering, and the closing of the concurrent public
offering is not conditioned upon the closing of the Notes offering.

[Signature Page to Note Purchase Agreement]

--------------------------------------------------------------------------------




Last Reported Sale Price of the Issuer’s Class A Common Stock on August 13,
2019:$57.04 per share.Public Offering Price of the Concurrent Class A Common
Stock Offering:$56.25 per share.Initial Conversion Rate:12.4756 shares of the
Issuer’s Class A common stock per $1,000 principal amount of Notes. Initial
Conversion Price:Approximately $80.16 per share of the Issuer’s Class A common
stock.Conversion Premium:Approximately 42.5% above the public offering price of
the concurrent Class A common stock offering.Redemption:
The Issuer may not redeem the Notes prior to August 21, 2023. The Issuer may
redeem for cash all or any portion of the Notes, at the Issuer’s option, on or
after August 21, 2023 if the last reported sale price of the Issuer’s Class A
common stock has been at least 130% of the conversion price then in effect for
at least 20 trading days (whether or not consecutive), including the trading day
immediately preceding the date on which the Issuer provides notice of
redemption, during any 30 consecutive trading day period ending on, and
including, the trading day immediately preceding the date on which the Issuer
provides notice of redemption at a redemption price equal to 100% of the
principal amount of the Notes to be redeemed, plus accrued and unpaid interest
to, but excluding, the redemption date. No “sinking fund” is provided for the
Notes.
Joint Book-Running Managers:
Goldman Sachs & Co. LLC
SunTrust Robinson Humphrey, Inc.
Stifel, Nicolaus & Company, Incorporated
Co-Managers:Raymond James & Associates, Inc.
Robert W. Baird & Co. Incorporated
Northland Securities, Inc.CUSIP Number (144A):98139A AA3ISIN (144A):US98139AAA34






[Signature Page to Note Purchase Agreement]

--------------------------------------------------------------------------------




Use of Proceeds:The Issuer estimates that the net proceeds from the offering
will be approximately $292.1 million (or $336.0 million if the initial
purchasers exercise their option to purchase additional Notes in full), after
deducting fees and estimated expenses.
The Issuer intends to use the net proceeds from the offering for working capital
and other general corporate purposes, as well as the acquisition of, or
investment in, complementary products, technologies, assets, solutions, or
businesses, although the Issuer has no commitments or agreements to enter into
any such transactions as of the date hereof. See “Use of Proceeds” in the
Preliminary Offering Memorandum. Increase in Conversion Rate Upon Conversion in
Connection with a Make-Whole Fundamental Change or a Notice of Redemption:

If the effective date of a “make-whole fundamental change” (as defined in the
Preliminary Offering Memorandum) occurs prior to the maturity date of the Notes
or if the Issuer gives a notice of redemption with respect to any or all of the
Notes, the Issuer will increase, in certain circumstances, the conversion rate
for a holder who elects to convert its Notes in connection with such a
make-whole fundamental change or notice of redemption, as the case may be, as
described under “Description of Notes—Conversion Rights—Increase in Conversion
Rate upon Conversion upon a Make-Whole Fundamental Change or Notice of
Redemption” in the Preliminary Offering Memorandum.
The following table sets forth the number of additional shares by which the
conversion rate will be increased per $1,000 principal amount of Notes for
conversions in connection with a make-whole fundamental change or notice of
redemption, as the case may be, for each “stock price” and “effective date” set
forth below:Stock PriceEffective
Date$56.25 $70.00 $80.16 $90.00 $104.20 $125.00 $150.00 $175.00 $200.00 $225.00 $275.00 $325.00 August
16,
20195.3021 3.6601 2.8723 2.3159 1.7425 1.1977 0.7971 0.5446 0.3746 0.2539 0.0957 0.0000 August
15,
20205.3021 3.6504 2.8261 2.2504 1.6659 1.1215 0.7318 0.4927 0.3356 0.2262 0.0857 0.0000 August
15,
20215.3021 3.5787 2.7214 2.1314 1.5429 1.0092 0.6401 0.4218 0.2828 0.1885 0.0707 0.0000 August
15,
20225.3021 3.4601 2.5679 1.9654 1.3786 0.8654 0.5271 0.3368 0.2209 0.1452 0.0538 0.0000 August
15,
20235.3021 3.2789 2.3478 1.7360 1.1607 0.6843 0.3923 0.2399 0.1530 0.0992 0.0375 0.0000 August
15,
20245.3021 3.0000 2.0217 1.4077 0.8659 0.4594 0.2400 0.1386 0.0860 0.0554 0.0220 0.0000 August
15,
20255.3021 2.5507 1.4958 0.9039 0.4617 0.2007 0.0927 0.0518 0.0327 0.0218 0.0096 0.0000 August
15,
20265.3021 1.8101 0.0000 0.0000 0.0000 0.0000 0.0000 0.0000 0.0000 0.0000 0.0000 0.0000 




Sch. III-1

--------------------------------------------------------------------------------



The exact stock price and effective date may not be set forth in the table
above, in which case:
•If the stock price is between two stock prices in the table above or the
effective date is between two effective dates in the table above, the number of
additional shares by which the conversion rate will be increased will be
determined by a straight-line interpolation between the number of additional
shares set forth for the higher and lower stock prices and the earlier and later
effective dates, as applicable, based on a 365-day year.
•If the stock price is greater than $325.00 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above as described in the Preliminary Offering Memorandum), no additional
shares will be added to the conversion rate.
•If the stock price is less than $56.25 per share (subject to adjustment in the
same manner as the stock prices set forth in the column headings of the table
above as described in the Preliminary Offering Memorandum), no additional shares
will be added to the conversion rate.
Notwithstanding the foregoing, in no event will the conversion rate per $1,000
principal amount of Notes exceed 17.7777 shares of the Issuer’s Class A common
stock, subject to adjustment in the same manner as the conversion rate as set
forth under “Description of Notes—Conversion Rights—Conversion Rate Adjustments”
in the Preliminary Offering Memorandum.
__________________
This communication is intended for the sole use of the person to whom it is
provided by the sender. This material is confidential and is for your
information only and is not intended to be used by anyone other than you. This
information does not purport to be a complete description of the Notes or the
offering thereof. This communication does not constitute an offer to sell or the
solicitation of an offer to buy any Notes in any jurisdiction to any person to
whom it is unlawful to make such offer or solicitation in such jurisdiction.
The Notes and the shares of the Issuer’s Class A common stock issuable upon
conversion of the Notes have not been and will not be registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), or any other
securities laws, and may not be offered or sold within the United States or any
other jurisdiction, except pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act and any
other applicable securities laws. The initial purchasers are initially offering
the Notes only to qualified institutional buyers as defined in, and in reliance
on, Rule 144A under the Securities Act.
The Notes and the shares of the Issuer’s Class A common stock issuable upon
conversion of the Notes are not transferable except in accordance with the
restrictions described under “Transfer Restrictions” in the Preliminary Offering
Memorandum.
A copy of the Preliminary Offering Memorandum for the offering of the Notes may
be obtained by contacting Goldman Sachs & Co. LLC, Attention: Prospectus
Department, 200 West Street, New York, New York 10282; telephone:
1-866-471-2526; email: prospectus-ny@ny.email.gs.com, or SunTrust Robinson
Humphrey, Inc. at 3333 Peachtree Road NE, 11th Floor, Atlanta, GA 30326,
Attention: Prospectus Department, or by telephone at (404) 926-5906, or by fax
at (404) 926-5995, or by email at strh.prospectus@suntrust.com.
Any legends, disclaimers or other notices that may appear below are not
applicable to this communication and should be disregarded. Such legends,
disclaimers or other notices have been automatically generated as a result of
this communication having been sent via Bloomberg or another system.









--------------------------------------------------------------------------------



SCHEDULE IV


Workiva Inc. Directors and Officers Subject to Lock-up Agreements


Martin J. Vanderploeg
Brigid A. Bonner
Michael M. Crow
Robert H. Herz
Eugene S. Katz
David S. Mulchahy
Mithun Banarjee
Suku Radia
Troy M. Calkins
J. Stuart Miller
Scott Ryan
Jeffrey Trom








Sch. IV-1

--------------------------------------------------------------------------------



EXHIBIT A


[FORM OF CONVERTIBLE NOTE LOCK-UP LETTER]
[ ], 2019
Goldman Sachs & Co. LLC
200 West Street
New York, NY 10282


SunTrust Robinson Humphrey, Inc.
3333 Peachtree Road, 11th Floor
Atlanta, Georgia 30326
Ladies and Gentlemen:
The undersigned understands that Goldman Sachs & Co. LLC and SunTrust Robinson
Humphrey, Inc. (collectively, the “Representatives”) propose to enter into a
Purchase Agreement (the “Purchase Agreement”) with Workiva Inc., a Delaware
corporation (the “Company”), providing for the offering pursuant to Rule 144A
under the Securities Act of 1933 (the “Rule 144A Offering”), by the several
initial purchasers named therein (the “Initial Purchasers”) of notes convertible
into Class A Common Stock of the Company (together with the Company’s Class B
common stock, the “Common Stock”.
To induce the Initial Purchasers that may participate in the Rule 144A Offering
to continue their efforts in connection with the Rule 144A Offering, the
undersigned hereby agrees that, without the prior written consent of the
Representatives on behalf of the Initial Purchasers, it will not, during the
period commencing on the date hereof and ending 60 days after the date of the
final offering memorandum relating to the Rule 144A Offering (the “Restricted
Period”), (1) offer, pledge, sell, contract to sell, sell any option or contract
to purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock beneficially owned (as such term is used
in Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), by the undersigned or any other securities so owned convertible into or
exercisable or exchangeable for Common Stock or (2) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise. The foregoing sentence
shall not apply to (a) sales of shares pursuant to the underwriting agreement
proposed to be entered into with Goldman Sachs & Co. LLC by certain selling
shareholders, (b) transactions relating to shares of Common Stock or other
securities acquired in open market transactions after the completion of the Rule
144A Offering, provided that no filing or public announcement under
Section 16(a) of the Exchange Act or otherwise shall be required or shall be
voluntarily made in connection with subsequent sales of Common Stock or other
securities acquired in such open market transactions, (c) transfers of shares of
Common Stock or any security convertible into Common Stock as a bona fide gift
or charitable contribution, (d) distributions to limited partners, members or
stockholders of the undersigned, (e) any transfer by will or pursuant to the
laws of descent and distribution, (f) any transfer to the undersigned’s
Ex. A-1

--------------------------------------------------------------------------------



Family or a domestic trust created for the sole benefit of one or more of the
undersigned or any member or members of the undersigned’s Family, (g) any
transfer from a trust described in clause (f) above to the undersigned, (h) any
transfer to any corporation, partnership or other business entity that controls,
is controlled by or managed by or is under common control with the undersigned,
(i) the receipt by the undersigned from the Company of shares of Common Stock
upon the exercise of options or any transfer of Common Stock or securities
convertible into Common Stock to the Company upon the exercise of options to
purchase the Company’s securities on a “cashless” or “net exercise” basis to the
extent permitted by the instruments representing such options so long as such
exercise is effected solely by the surrender of outstanding options to the
Company and the Company’s cancellation of all or a portion thereof to pay the
exercise price, (j) any transfer by operation of law pursuant to a qualified
domestic order or in connection with a divorce settlement, (k) any transfer of
shares of Common Stock or any security convertible into or exercisable or
exchangeable for Common Stock pursuant to a bona fide third-party tender offer,
merger, consolidation or similar transaction made to all holders of Common Stock
involving a change of control of the Company, provided that until such tender
offer, merger, consolidation or other such transaction is completed, the Common
Stock owned by the undersigned shall remain subject to the restrictions
contained in this agreement or (l) the establishment of a trading plan pursuant
to Rule 10b5-1 under the Exchange Act for the transfer of shares of Common
Stock, provided that (i) such plan does not provide for the transfer of Common
Stock during the Restricted Period and (ii) to the extent a public announcement
or filing under the Exchange Act or otherwise, if any, is required of or
voluntarily made by or on behalf of the undersigned or the Company regarding the
establishment of such plan, such announcement or filing shall include a
statement to the effect that no transfer of Common Stock may be made under such
plan during the Restricted Period; provided further, that in the case of any
receipt, transfer or distribution pursuant to the foregoing clauses (c)-(l), (1)
each recipient, transferee, donee or distributee shall sign and deliver, to the
extent not previously signed and delivered, a lock‑up letter substantially in
the form of this letter prior to any transfer or distribution and (2) no filing
or public announcement under Section 16(a) of the Exchange Act or otherwise
shall be required or shall be voluntarily made during the Restricted Period.
For the purpose of clause (f) of the preceding paragraph, “Family” shall mean
spouse, lineal descendants, parents, siblings, and lineal descendants of
siblings, and anyone else (other than domestic employees) sharing a person’s
home, including any such relationship by legal adoption. For purposes of clause
(k) of the preceding paragraph, “change of control” shall mean the transfer
(whether by tender offer, merger, consolidation or other similar transaction),
in one transaction or a series of related transactions, to a person or group of
affiliated persons, of shares of Common Stock if, after such transfer, such
person or group of affiliated persons would hold at least a majority of the
outstanding voting securities of the Company (or the surviving entity).
In addition, the undersigned agrees that, without the prior written consent of
the Representatives on behalf of the Initial Purchasers, it will not, during the
Restricted Period, make any demand for or exercise any right with respect to,
the registration of any shares of Common Stock or any security convertible into
or exercisable or exchangeable for Common Stock. The undersigned also agrees and
consents to the entry of stop transfer instructions with the Company’s transfer
agent and registrar against the transfer of the undersigned’s shares of Common
Stock except in compliance with the foregoing restrictions.
The undersigned understands that the Company and the Initial Purchasers are
relying upon this agreement in proceeding toward consummation of the Rule 144A
Offering. The undersigned
Ex. A-2

--------------------------------------------------------------------------------



further understands that this agreement is irrevocable and shall be binding upon
the undersigned’s heirs, legal representatives, successors and assigns.
Whether or not the Rule 144A Offering actually occurs depends on a number of
factors, including market conditions. Any Rule 144A Offering will be only be
made pursuant to a Purchase Agreement, the terms of which are subject to
negotiation between the Company and the Initial Purchasers.



Ex. A-3

--------------------------------------------------------------------------------



Very truly yours,
(Print Exact Name of Stockholder)
(Signature)
(Address)



[Signature Page to Lock Up Agreement]